Citation Nr: 1641314	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  10-47 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen, or whether official service department records have been received to reconsider, a claim for entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

When the case was before the Board in April 2014, it was remanded for further development and adjudicative action.


REMAND

In the Veteran's initial July 1981 application for entitlement to service connection for paranoid schizophrenia, she indicated she was hospitalized in approximately the spring of 1971 at Fort Jackson for a nervous breakdown and that she was also hospitalized in 1976 for "nerves."  Attempts have been made to obtain the Veteran's records from her 1976 private hospitalization; however, those records are unavailable.  In September 2015, the RO requested all mental health treatment records from January 1, 1971, through December 31, 1971, from Fort Jackson and received a response that there were no available records.  A review of the Veteran's service treatment records reflect that she may have actually sought mental health treatment in Fort Jackson in 1970, not in 1971, as she initially reported.  Significantly, the Veteran's service treatment records indicate that while she was on active duty at Fort Jackson in April 1970, the Mental Hygiene Consultation Service (MHCS) conducted a neuropsychiatric evaluation.  Following that evaluation, a certificate/statement was issued.  It states that the Veteran did not have any mental defects sufficient to warrant separation from service under military standards and that she was mentally competent, mentally responsible, and able to distinguish right from wrong.  The examiner diagnosed acute situational reaction, moderate, manifested by nervousness and depression.  While this certificate/statement is of record, the results of the actual neuropsychiatric evaluation are not of record.  Additionally, a July 1970 service treatment record documents that the Veteran was nervous in the Army and wanted to get out; the treatment record notes she was referred to the MHCS, yet there are no mental health treatment records associated with the evidence before the Board stemming from that referral.  Based on the foregoing, on remand the RO or Appeals Management Center (AMC) must contact all appropriate records repositories to attempt to obtain the Veteran's outstanding mental health treatment records from 1970 at Fort Jackson.  The RO or AMC must continue to do so until the records are received or until it is determined that the records do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2016).  All efforts to obtain these records must be documented in the record.  If the records are unavailable or unable to be obtained, the Veteran and her representative must be notified in accordance with VA regulation and be given an adequate opportunity to respond.  38 C.F.R. § 3.159(e) (2016).

Accordingly, the case is REMANDED to the RO or AMC in Washington, D.C. for the following actions:

1.  The RO or AMC must contact all appropriate records repositories and request the Veteran's mental health treatment records from Fort Jackson dated from January 1, 1970, through December 31, 1970.

The RO or AMC must continue to do so until the records are received or it is determined that the records do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2016).  All efforts to obtain these records must be documented in the record.  If the records are unavailable or unable to be obtained, the Veteran and her representative must be notified in accordance with VA regulation and be given an adequate opportunity to respond.  38 C.F.R. § 3.159(e) (2016).

2.  The RO or AMC should also undertake any other development it deems to be warranted.

3.  Then, the RO or AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

